DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Timothy B. Scull (Reg. No. 42137) on 10/27/2021.The application has been amended as follows: 

1. (Canceled)

		2. (Proposed Amendment) A computer-implemented method, comprising:
sending, by a first network, a product listing link, the product listing link configured to cause a browser client to:
interactively display the product listing link for an interactive selection in a web page, wherein the web page includes a first area and a second area without overlapping each other;
upon receiving the interactive selection of the product listing link, transmit, from the browser client, an initial request to the first network , the initial request 
upon receiving the interactive selection of the product listing link, transmit, from the browser client, a second request to a second network, the second request for a second content in the second area, the second content at least relating to information of a product of the second network specified by the product listing;
receiving, by the first network, the initial request; 
in response to the received initial request, transmitting, by the first network to the first client device, the first content; and establishing a data handshake between the first network and the second network, wherein the data handshake is established by an API call, wherein the data handshake causes the second network to provide the second content in the form of an HTML element, wherein the HTML element is an IFrame which is displayed to an end user by a chrome graphical interface feature, where the end user need not know the information displayed in the chrome graphical feature has flowed from the second network.


3. (Previously Canceled)

4. (Cancel) The computer-implemented method of claim 2, wherein the second area includes an IFrame.

 first area includes a chrome graphical interface feature.

6. (Cancel) The computer-implemented method of claim 2, further comprising:
sending, by the first network, an application programming interface handshake request to the second network.

7. (Currently Amended) The computer-implemented method of claim 2, further comprising:
receiving, by the first network, an application programming interface handshake response from the second network.

8. (Previously Presented) The computer-implemented method of claim 7, wherein the application programming interface handshake request and response are substantially concurrent with the transmission, by the second network to the first client device, of the content inside the interface frame.

9. (Currently Amended) A system comprising:
one or more hardware processors; and
memory including instructions that, when executed by the one or more hardware processors, cause the system to perform operations comprising:
sending, by a first network, a product listing link, the product listing link configured to cause a browser client to:

upon receiving the interactive selection of the product listing link, transmit, from the browser client, an initial request to the first network, the initial request for a first content in the first area within the web page, the first content including user account information of the first network; and 
upon receiving the interactive selection of the product listing link, transmit, from the browser client, a second request to a second network, the second request for a second content in the second area, the second content at least relating to information of a product of the second network specified by the product listing;
receiving, by the first network, the initial request; 
in response to the received initial request, transmitting, by the first network to the first client device, the content; and 
establishing a data handshake between the first network and the second network, wherein the data handshake is established by an API call, wherein the data handshake causes the second network to provide the second content in the form of an HTML element, wherein the HTML element is an IFrame which is displayed to an end user by a chrome graphical interface feature, where the end user need not know the information displayed in the chrome graphical feature has flowed from the second network.



11. (Cancel) The system of claim 9, wherein the second area includes an IFrame.

12. (Previously Presented) The system of claim 9, wherein the first area includes a chrome graphical interface feature.

13. (Cancel) The system of claim 9, wherein the operations further comprise:
sending, by the first network, an application programming interface handshake request to the second network.

14. (Currently Amended) The system of claim 9, wherein the operations further comprise:
receiving, by the first network, an application programming interface handshake response from the second network.

15. (Previously Presented) The system of claim 14, wherein the application programming
interface handshake request and response are substantially concurrent with the transmission, by the second network to the first client device, of the content inside the interface frame.


sending, by a first network, a product listing link, the product listing link configured to cause a browser content to:
interactively display the product listing link for an interactive selection in a web page, wherein the web page includes a first area and a second area without overlapping each other;
upon receiving the interactive selection of the product listing link, transmit, from the browser client, an initial request to the first network, the initial request for a first content in the first area within the web page, the first content including user account information of the first network; and
upon receiving the interactive selection of the product listing link, transmit, from the browser client, a second request to a second network, the second request for a second content in the second area, the second content at least relating to information of a product of the second network specified by the product listing;
receiving, by the first network, the initial request; 
in response to the received initial request, transmitting, by the first network to the first client device, the content; and
establishing a data handshake between the first network and the second network, wherein the data handshake is established by an API call, wherein the data handshake causes the second network to provide the second content in the form of an HTML element, wherein the HTML element is an IFrame which is displayed to an end user by a chrome graphical interface feature, where the end user need not know that the information displayed in the chrome graphical feature has flowed from the second network.

17. (Canceled)

18. (Cancel) The non-transitory computer-readable storage medium of claim 16, wherein the second area includes an IFrame.

19. (Currently Amended) The non-transitory computer-readable storage medium of claim 16, wherein the first area includes a chrome graphical interface feature.

20. (Previously Presented) The non-transitory computer-readable storage medium of claim 16, wherein the operations further comprise:

receiving, by the first network, an application programming interface handshake response from the second network.

21. (Previously Presented) The non-transitory computer-readable storage medium of claim 20, wherein the application programming interface handshake request and response are substantially concurrent with the transmission, by the second network to the first client device, of the content inside the IFrame.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: The limitation(s) of “the second content at least relating to information of a product of the second network specified by the product listing; the first content; and establishing a data handshake between the first network and the second network, wherein the data handshake is established by an API call, wherein the data handshake causes the second network to provide the second content in the form of an HTML element, wherein the HTML element is an IFrame which is displayed to an end user by a chrome graphical interface feature, where the end user need not know the information displayed in the chrome graphical feature has flowed from the second network” are not disclosed or suggested by the prior art of record taken alone or in combination when considered in context of the environments of claims 2, 9 and 16. Therefore, the claims are distinguished over the prior art of record and held as allowable.   
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED ALI whose telephone number is (571)270-3681.  The examiner can normally be reached on M-F.

 /SYED ALI/ Examiner, Art Unit 2468